termination order if it is supported by substantial evidence. Matter of
Parental Rights as to D.R.H., 120 Nev. at 428, 92 P.3d at 1234.
             On appeal, appellant- contends that there was not clear and
convincing evidence of parental fault or that termination was in the child's
best interest. Appellant argues that up until his separation from the
child, he was a loving father and his lack of contact with the child has
been caused by his incarceration and by respondent concealing the child
from him. Appellant also contends that the district court improperly
relied on a presentence investigation report, which contained prejudicial
hearsay and opinions, and was admitted in violation of NRS 176.156(5)
(providing that, with the exception of certain required disclosures, a
presentence investigation report is confidential and must not be made a
part of any public record). Appellant also argues that respondent's
testimony that appellant molested the child was unsubstantiated and that
the record contains no factual basis that termination was in the child's
best interest.
             Having considered the parties' arguments along with the
appellate record, we conclude that substantial evidence supports the
district court's order to terminate appellant's parental rights. Even
assuming that the district court should not have relied on information in
the presentence investigation report, the district court otherwise found
clear and convincing evidence, based on respondent's testimony, that
appellant had inserted his finger into the child's vagina when she was 13
months old. It is the duty of the trier of fact, not an appellate court, to
weigh the credibility of witnesses. See Castle v. Simmons, 120 Nev. 98,
103, 86 P.3d 1042, 1046 (2004). Additionally, the district court found that
appellant had been convicted of lewdness with a child under the age of 14,



                                     2
                involving appellant's sexual misconduct with another girl, and was serving
                a term of life in prison with the possibility of parole after 10 years. The
                nature of appellant's conduct established parental fault, in that appellant
                was unfit to provide adequate care for his child, see NRS 128.106(6), and
                that termination of appellant's parental rights was in the child's best
                interest. See NRS 128.105(1). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                     ceik
                                                            Dougl


                                                                                        , J.
                                                            Saitta




                cc:   Hon. William Rogers, District Judge
                      Erik R. Johnson
                      Rick Lawton
                      District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     3